Order entered December 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01150-CV

                        ANNELLE R. JOHNSON, M.D., Appellant

                                              V.

                       SHERMAN M.D. PROVIDER, INC., Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-17-1541

                                          ORDER
       Before the Court is appellee’s December 10, 2019 unopposed second motion for an

extension of time to file its brief on the merits. We GRANT the motion and extend the time to

December 18, 2019. We caution appellee that further extension requests will be disfavored.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE